NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBIN GILLEN STARR,                             No.    18-15883

                Plaintiff-Appellant,            D.C. No. 2:17-cv-00206-KJM-AC

 v.
                                                MEMORANDUM*
UNITED STATES OF AMERICA,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Kimberly J. Mueller, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      Former California state prisoner Robin Gillen Starr appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 civil rights action and

denying his 28 U.S.C. § 2254 habeas corpus petition. We have jurisdiction under

28 U.S.C. §§ 1291, 2253. We review de novo. Casey v. Moore, 386 F.3d 896, 904


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(9th Cir. 2004) (district court’s decision to deny a habeas corpus petition); Resnick

v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (district court’s dismissal under 28

U.S.C. § 1915A). We affirm.

      The district court properly denied Starr’s habeas corpus petition because

none of Starr’s allegations support a viable habeas claim. See Stone v. Powell, 428
U.S. 465, 481-82 (1976) (federal habeas review of a Fourth Amendment claim is

precluded where the state provided appellant “an opportunity for full and fair

litigation of [the] claim.”); Williamson v. Gregoire, 151 F.3d 1180, 1183 (9th Cir.

1998) (imposition of a fine does not meet the “in custody” requirement for habeas

corpus relief); Belgarde v. Montana, 123 F.3d 1210, 1215 (9th Cir. 1997) (Double

Jeopardy clause does not apply to multiple elements of punishment for the same

offense).

      The district court properly dismissed Starr’s § 1983 claims as barred

by Heck v. Humphrey, 512 U.S. 477 (1994), because success on these claims

would necessarily demonstrate the invalidity of the duration of his confinement.

See Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (“[A] prisoner in state custody

cannot use a § 1983 action to challenge the fact or duration of his confinement.”

(citation and internal quotation marks omitted)).

                                          2
      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We reject as unsupported by the record Starr’s contention that he was denied

due process in the district court.

      Starr’s pending motion (Docket Entry No. 9) is denied.

      AFFIRMED.




                                          3